On February 14, 1991, the Defendant was sentenced to Count I, ten (10) years for Theft; Count II, ten (10) years with five (5) years suspended plus conditions, for Burglary; the sentences shall run consecutive with each other and credit is given for 63 days time served.
On September 25,1992, the Defendant’s application for review ofthat sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division is here to consider the sentence which was imposed by Judge Jack Green. This board has the authority to increase the sentence, to leave it as is, or to reduce it. In the event that the Board would decide the alternative to increase the sentence, the proceedings will be stayed, an attorney would be appointed, and the proceedings would be rescheduled for a later date. In the event that the Board determines the sentence will remain as is or reduce it, the Board will go ahead with that decision. The defendant acknowledged that he understood this and stated that he wished to proceed.
The defendant asked for his sentence to be reduced by five years so he would only have to serve a fifteen (15) year sentence instead of a twenty (20) year sentence. After careful review of the sentence imposed by Judge Green, Judge McLean informed the defendant that with the last five (5) years suspended on Count II, he is serving a fifteen (15) year sentence.
The defendant then asked that the proceedings be stopped and he no longer wanted his sentence reviewed. He also requested that the Sentence Review Board inform the records department at the Montana State Prison that he is serving a fifteen (15) year term and not a twenty (20) year term.
IT IS HEREBY ORDERED THAT the application for Sentence Review is hereby dismissed. A copy of the Judgment rendered by the Hon. Jack Green, February 28, 1991, will be forwarded to the records department at the Montana State Prison along with a letter of explanation.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, and Hon. G. Todd Baugh, Judges.